          Case 1:21-cv-00532-SAG Document 37 Filed 04/21/21 Page 1 of 1




Brian L. Moffet
410-385-3656
bmoffet@milesstockbridge.com

April 21, 2021

VIA CM/ECF

The Honorable Stephanie A. Gallagher
United States District Court for the District of Maryland
Garmatz Federal Courthouse
101 W. Lombard St.
Baltimore, Maryland 21201

Re:    Carrasco v. M&T Bank
       Civil Action No. SAG-21-532

Dear Judge Gallagher,

I write in response to Plaintiff’s “RESPONSE re [31] Response in Opposition to Motion remarks
in red color font in attached filed by Bryce Carrasco” (ECF No. 35), filed a short time ago today.

As Plaintiff already has filed a response (ECF No. 30) to M&T’s pending Motion to Dismiss,
several additional filings regarding M&T’s Motion (ECF Nos. 32, 33, 34), and has not requested
leave of court to file a surreply, Plaintiff’s latest filing is not a permitted paper under the Federal
Rules or Local Rules of this Court. Given, moreover, that Plaintiff’s filing is replete with
unsupported, ad hominem attacks on M&T’s Counsel, M&T respectfully requests that the paper
be stricken from the docket pursuant to Rule 12(f) of the Federal Rules. If the Court would like
M&T to address the grounds for this request by formal motion, M&T is prepared to do so.

At this point, briefing on M&T’s Motion to Dismiss (ECF No. 22) is complete and the matter fully
ripe for this Court’s resolution. In light of the status of the papers, and the voluminous filings
made to date, M&T also would request that this Court order the Parties to refrain from further
filings pending this Court’s ruling on M&T’s Motion.

We appreciate the Court’s attention to this matter and are prepared to answer any questions that
the Court may have.

Respectfully,

/s/ Brian L. Moffet


cc:    Bryce Carrasco (via CM/ECF and USPS to 334 Ternwing Drive, Arnold, MD 21012)
